755 N.W.2d 623 (2008)
Joan B. JACKSON, Plaintiff-Appellee,
v.
ESTATE OF Ronald B. GREEN, Defendant-Appellant.
Docket No. 136423. COA No. 269244.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the April 1, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether a partition action filed *624 by an individual who jointly owns real estate with other persons survives the individual's death, if the form of joint ownership is an ordinary joint tenancy that does not expressly grant rights of survivorship; (2) if so, whether the deed nevertheless automatically transfers to the surviving owner upon the deceased owner's death if a partition order had not been entered before the death; (3) when a cause of action accrues, and the statute of limitations begin to run, for breach of verbal loan that did not include explicit terms for repayment; (4) whether the lender must demand payment on such a loan within a specified period after the loan is made; and (5) whether the statute of limitations barred plaintiff's suit on her loan(s) to the decedent.